TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2021



                                      NO. 03-19-00146-CV


                                 Samuel Adjei Sarfo, Appellant

                                                 v.

                         Commission for Lawyer Discipline, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of disbarment signed by the trial court on February 21,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment of disbarment. Therefore, the Court affirms the trial

court’s judgment of disbarment. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.